UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53




           United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                             Submitted May 19, 2005*
                              Decided May 19, 2005

                                       Before

                     Hon. WILLIAM J. BAUER, Circuit Judge

                     Hon. JOHN L. COFFEY, Circuit Judge

                     Hon. DANIEL A. MANION, Circuit Judge

No. 05-1246

WILLIE FISHER,                                  Appeal from the United States
     Plaintiff-Appellant,                       District Court for the Central
                                                District of Illinois
      v.
                                                No. 04-1202
MITSUBISHI MOTORS NORTH
AMERICA, INC.,                                  Michael M. Mihm,
    Defendant-Appellee.                         Judge.


                                     ORDER

      Willie Fisher filed this suit against his former employer, Mitsubishi Motors
North America, Inc., alleging that the company retaliated against him for filing a
previous lawsuit accusing the company of racial discrimination. But as part of
Fisher’s separation agreement when he left his job at Mitsubishi he agreed to
relinquish “any and all claims for injury and/or damage of any nature, including
any claim of employment discrimination that he currently has or has had against
the Company.” This release, in exchange for which Fisher accepted $107,000 that
he has not offered to return, plainly encompasses the retaliation claim at issue in


      *
       After an examination of the briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and the record.
See Fed. R. App. P. 34(a)(2).
No. 05-1246                                                                    Page 2

this litigation. Yet Fisher argued in the district court that he should not be bound
by the release because he signed the separation agreement under duress. The
district court granted summary judgment for Mitsubishi, concluding as relevant
here that Fisher could not reasonably persuade a jury that he was pressured into
executing the separation agreement. Fisher now appeals and we affirm.

       Fisher’s sole argument on appeal is that the district court erred when it
found, based on the undisputed evidence, that the separation agreement barred this
lawsuit. Fisher contends that the agreement was signed under duress because he
was “under a lot of financial stress” at the time he signed it and because no attorney
ever “advised [him] legally or had any dealings with” the agreement. The validity
of the agreement is a matter of contract law, and we accept the parties’ presumption
that Illinois law should apply because negotiations took place there. See Boomer v.
AT&T Corp., 309 F.3d 404, 414 n.4 (7th Cir. 2002). To establish duress under
Illinois law, Fisher would have to show that he was “induced by a wrongful act or
threat of another to make a contract under circumstances which deprive him of the
exercise of his free will.” Kaplan v. Kaplan, 182 N.E. 2d 706, 709 (Ill. 1962); see
Curran v. Kwon, 153 F.3d 481, 489 (7th Cir. 1998). Fisher does not point to
evidence of any specific act or threat on Mitsubishi’s part; his complaint is merely
that he had a weak bargaining position, which is insufficient to establish duress.
See Castellano v. Wal-Mart Stores, Inc., 373 F.3d 817, 820 (7th Cir. 2004). And
although Fisher also claims that Mitsubishi’s counsel “lied to [him] about the terms
of the release,” the terms were clearly and unambiguously spelled out within the
release itself. Under Illinois law, misrepresentations are not a defense to the
enforcement of an agreement when the parties had the opportunity to read the
contract and could have discovered the misrepresentations by doing so. See Pierce
v. Atchison, Topeka & Santa Fe Ry. Co., 65 F.3d 562, 569 (7th Cir. 1995). The
district court did not err in concluding that Fisher’s claim was barred by the
settlement agreement.

      Accordingly, we AFFIRM the judgment of the district court.